Case 20-70010   Doc 12   Filed 03/18/20 Entered 03/18/20 14:54:45   Desc Main
                           Document     Page 1 of 5
Case 20-70010   Doc 12   Filed 03/18/20 Entered 03/18/20 14:54:45   Desc Main
                           Document     Page 2 of 5
Case 20-70010   Doc 12   Filed 03/18/20 Entered 03/18/20 14:54:45   Desc Main
                           Document     Page 3 of 5
  Case 20-70010         Doc 12     Filed 03/18/20 Entered 03/18/20 14:54:45          Desc Main
                                     Document     Page 4 of 5



                           UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF GEORGIA
                                  VALDOSTA DIVISION

 In Re:                                           Case No. 20-70010

 Geary Kenneth Spires
 Tammy Hand Spires                                Chapter 13
  aka Tammy MCKinnon

 Debtors.                                         Judge John T. Laney III

                                  CERTIFICATE OF SERVICE

I certify that on March 18, 2020, a copy of the foregoing Notice of Postpetition Mortgage Fees,
Expenses, and Charges was filed electronically. Notice of this filing will be sent to the following
party/parties through the Court’s ECF System. Party/Parties may access this filing through the
Court’s system:

          William Orson Woodall, Debtors’ Counsel
          will@orsonwoodall.com

          Kristin Hurst, Chapter 13 Trustee
          ecf@ch13trustee.com

          Office of the United States Trustee
          ustp.region21.mc.ecf@usdoj.gov

I further certify that on March 18, 2020, a copy of the foregoing Notice of Postpetition Mortgage
Fees, Expenses, and Charges was mailed by first-class U.S. Mail, postage prepaid and properly
addressed to the following:

          Geary Kenneth Spires, Debtor
          234 Gaulden Cirlce
          Quitman, GA 31643
Case 20-70010     Doc 12   Filed 03/18/20 Entered 03/18/20 14:54:45     Desc Main
                             Document     Page 5 of 5



     Tammy Hand Spires, Debtor
     234 Gaulden Cirlce
     Quitman, GA 31643

Dated: March 18, 2020                    /s/ D. Anthony Sottile
                                         D. Anthony Sottile
                                         Authorized Agent for Creditor
                                         Sottile & Barile, LLC
                                         394 Wards Corner Road, Suite 180
                                         Loveland, OH 45140
                                         Phone: 513.444.4100
                                         Email: bankruptcy@sottileandbarile.com
